Title: To James Madison from Richard O’Brien, 11 October 1802
From: O’Brien, Richard
To: Madison, James


					
						Esteemed Sir,
						Algiers The 11th. of October 1802
					
					On the Evening of The 6th. Inst. arrived at Algiers in 16 days from Tripoli Capt Morris his 

mate and Three mariners  two of his Crew being British and 2 french were Claimed and given up at 

Tripoli to the Consuls of their nations—this American Crew were applyed for by letter by the dey of Algiers at my request in The name of The UStates, on the 5th. and 7th. of July to be given up to him by the Pascha of Tripoli—whom Could not 

refuse the friendly and presing request of the dey of Algiers.
					On the morning of The 7th. The dey Sent Capt. Morris and Crew to The american house with his 

Compliments That he had made those Americans procured by him from Tripoli as a present, to The 

Govt. of the United States  I greased The fist of the Bearer of this Message—and wishing The favour to 

Cool I went On the day of The 8th. to thank The dey in the name of The UStates.  The dey Observed, 

That he Should be happy in rendering A Service of More importance to The UStates, Alluding to our 

peace with  Tripoli—and that he would if required put his hand to The Business.  I much thanked 

Patroon Grandi—whom Observed that one hand washed the other and both The face.  The dey inquired 

when I expected the Vessel with The Timber &c. from The U.S.  I hope Said Vessel will arrive here 

Shortly.  Relative to the Appointment of Mr. Cathcart the dey was much dissatisfyed Said he wanted 

here an American with a Clean  face, That he would never accept of Any Such Character, and That he 

would write a letter by Capt Morris to The President of the UStates and for me to explain fully his 

Motives for Objecting to receive Mr. Cathcart. That he was an Enemie to Algiers & tripoli and of Course 

not a fit agent for The Ustates to have in Barbary.
					As The dey had wrote a very strong letter on our affairs to The Pascha of Tripoli, when he demanded 

Capt Morris & Crew The Pascha of Tripoli has Answered The dey, that for his face he would enter into 

a negotiation with the Americans and had Empowered his Ambasador which Came with Capt. Morris to 

Algiers, to Conclude The business provided I had powers and it should be the deys presing request.  It 

has been intimated to me by One of the Ministry here that The Terms of our peace at the first demand 

will be as Viz
					
						
							in Cash for Tripoli
							 60 Thousd. dollars.
							}
							as on all affairs with Barbary The Custom of those Govts. is to demand a great Sum at first in order to see what you might offer.  Their ideas is extravagt. but Could in my Opinion be much reduced.
						
						
							presents
							 10.
						
						
							Extraordinarys.
							  5.
						
						
							The dey of Algiers
							 30
						
						
							Ministry
							 10.
						
						
							Extraordinary
							  5.
						
						
							Tripoli & Algiers†
							120 Thsd. dollars
						
					

					The Pascha of tripoli does not Seem inclineable to make the peace independant of the dey of Algiers as it 

might incur his displeasure and The result would be that the Govt of Tunis might Commit an over act 

against Tripoli—and that power had no Claim of friendship on Algiers,  further with force in the power 

of the Consul at Algiers he will allways have it in his power to keep tripoli Subservant to Algiers and 

allso on many of the US. affairs relative to Tunis.
					But when the Pascha of tripoli began to growl three years past, and I had refered The Opinion of Mr. 

Cathcart & Eaton, with My Opinion to Mr. Smith he ansd. he would refer the business to the Govt. of The 

UStates but agreed in Opinion with Eaton & Cathcart.  I was for Sending to Tripoli at once by the hand 

of the dey 10 Thsd. dollars.  So that difference of Opinion neglect and a hatred to the Consul at 

Tripoli—as the Pascha of tripoli declares, Occasioned The war  the Presidt. that ordered the Peace with 

Tripoli was no more  this Was officially—Announced to all tripoli—and next the dey that gaurenteed it 

went to his long home, and it required money and presents to give our peace their security at Tripoli 

and Algiers.
					If we purchase the peace with Tripoli, it will be giveing a bounty to Algrs. and Tunis to Make 

extraordinary demands, or to search for difficulties  this you May be assured of—but if we dash at 

Tripoli denmark we will Secure our peace with Swede Tunis and rusia Algiers.
					I would advise with all due respect, that The Govt. of The UStates Should Send, 4. of our large frigates & 

4 Schooners, with 40 Thousd. dollars, & 10 Thsd. to be given to those whom would there render you a 

Service  this force to be of The port of Tripoli by The first day of May—to Send A flag on Shore and by 

The aid of Mr. Bryan McDonough—and farfara both of the greatest influence with the Pascha of 

Tripoli—for them to go to work & tell The Pascha—that this force Came to prosecute the war with rigour. 

 I will undertake to Say that this plan would Succeed, and I would again make the dey of Algiers to 

gaurentee the treaty of tripoli and appoint McDonough the Consul for the UStates at Tripoli.  I would 

give the dey 20 Thsd. dollars & his Ministry &c. 10.  Then as long as this dey & Ministry existed you 

may be Assured of your peace with Tripoli.
					I believe the US. has inadvertantly done an injury to McDonough.  I believe he is a good man and has 

ever been a sincere friend to the UStates. And if we have done the man of humanity an injury in The 

name of God & Justice do him Justice  do that which you ought to do.  Believe me you are Misinformed. 

 The Bearer of this dispatch Can give you real information on this Subject and of All others relative to 

Tripoli.
					I believe that Mr. Cathcart & Mr. Bryan McDonough was not on friendly Terms at Tripoli  McDonough 

was the first person ever thought of for The American Consul at Tripoli.  This Mr. Barlow Considered to 

be policy to give him that post but by a malicious letter from Tripoli to Hasien Bashaw, this was laid 

aside.  The Same time he rendered our Affairs Services of magnitude much contributed to The 

liberation of the US. Brig Sophia then under my command with a great Sum of the Public Money.  He 

was the protector & friend to The american prisoners The Crew of the Ship Betsey.  When Mr. Cathcart 

arrived in tripoli he rendered our Affairs his Services—but The Agent of The US. was Jealouse of his fame 

and prospect with the dept. of State  He got himself into difficulties & Charged them on to the Innocent 

McDonough—wrote against him to Comodore Dale & Mr. King  A Complaint was lodged and 

McDonough Then Shure of being the British Consul was disappointed in Consequence of the 

information Communicated to Mr. King & by him to the British Minister.  Documents of the first 

Magnitude will prove What I thus detail to you.  Let us Study the interests of the UStates The Same time 

do Justice to Man.
					When I got the dey on the 5th. and 7th. July to write to The Pascha of tripoli I informed The dey and 

Ministry that for Capt Morris &c. Crew—9. in all I would not go further Then 5 Thsd. dollars but as only 

5 is arrived here notwithstanding I keep to my Word to be answerable to the dey for The Sum of 5 

Thousand dollars—but in the Manner those 5 Americans is Sent to me by the dey I conclude his Views is 

much beyond The 5 Thsd. dollars.  I had my motives for letting this business Cool, as the dey’s 

presents, to The Pascha of tripoli is in Answer, as Viz
					10 Thsd. Measures of wheat
					A Gold Sheathed Sword
					A pair of pistols—Elegant
					A Caftan Suposed Value 125 dolrs. or 150
					A ring—500 dollars
					To The Ambasador & Suit Awatch and Money—Amt. About—1000 Dollrs.
					With Capt Morris & mate & 3 men the Pascha of tripoli Sent 10 Negros, 5 of this number Eunichs.  To 

this Vessel with now The deys presents in return for tripoli the dey demanded My Pass & Certificate  I 

have given the same as pr. Copy.
					It seems the Deans in August to prevent a war with Tripoli has given the Bashaw—30 Thsd. dollars for 5 

Years peace and An Annuity of 5 Thsd. dollars, and presents  Supose thus The 5 yrs. will Cost denmark 

50 Thsd. dollars.  Have not the deans a great Marine.
					The french Consul is Charged by his govt. to make the peace of Sweden with Tripoli.  It seems by every 

information it will be Concluded on the following Terms, as Viz.
					
						
							peace
							 60
							 Thsd. dollars   Swedes in Sept. 1802.
						
						
							ransom
							 60
							Thsd. Captives 152. & 29. at Algrs.  Supose included
						
						
							presents
							 10
							
						
						
							
							130
							Thsd. dollars with an Annuity of 5 Thsd. dollrs. and This business Gaurenteed by Bonapart.
						
					
					The dutch admiral De Winter arrived at Tripoli The Month of Sept. and will have to give the Same nearly 

as the deans.
					The french has given tripoli A Corsair of 14 Guns & presents  Supose in all 25 Thsd. dollars.  Has not 

Bonapart his Views.
					In Algiers tripoli purchased lately a fine 16 Gun Corsair from the British—which with others & 6. at present below 

Sicille—with the peace with The Deans dutch Swedes Spanish french British rusians imperials regusies 

and portugal—will not Tripoli Corsairs—have it in their power to Capture American Vessels.  I have my 

fears, that Shortly you will be informed of Several Americans being Carried to Tripoli and I pray your 

attention to The proposed plan of 4 frigts. &c. with them The Money  it is everything in Barbary—Cash 

in hand.  Further Observe that if The Vessel with The annuities does not arrive here Shortly I will be 

obliged—to Make Sacrafices  you Know—we are in debt and has not a shure Credit.  For all particulars 

relative to Tripoli I refer you to The Bearer Capt Morris.  I am Sir respectfully your Most  Obt. Servt.
					
						Richd. OBrien
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
